                                 UNITED STATES DISTRICT COURT
1                              NORTHERN DISTRICT OF CALIFORNIA
2                                     OAKLAND DIVISION

3    ALTAIR LOGIX LLC,                                    Case No. 4:18-cv-04985-HSG
4
                           Plaintiff,                     [PROPOSED] ORDER GRANTING
5                                                         JOINT STIPULATION TO STAY ALL
            v.                                            DEADLINES
6
     ASUS COMPUTER INTERNATIONAL,                         DEMAND FOR JURY TRIAL
7
                           Defendant.
8                                                         Judge: Hon. Haywood S. Gilliam, Jr.

9
10
11          The Stipulation requesting a stay of all deadlines for 30 days is GRANTED. IT IS

12   ORDERED that all deadlines set forth in the Joint Case Management Statement and entered by the

13   Court are stayed for an additional 30 days beyond that previously granted by the Court (Dkt. No.

14   52).

15          PURSUANT TO STIPULATION, IT IS SO ORDERED.

16
17
     Dated: 5/24/2019
18                                                      United States District Judge
19
20
21
22
23
24
25
26
27
28
                                         [PROPOSED] ORDER GRANTING JOINT STIPULATION TO STAY ALL DEADLINES
                                                                               Case No. 4:18-cv-04985-HSG
